MEMORANDUM **
James Curtis Maki appeals from the district court’s order revoking his supervised release and imposing a 50-month term of imprisonment. Maki was originally convicted of conspiracy to manufacture and distribute methamphetamine, in violation of 21 U.S.C. § 846, manufacture of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), possession of a listed essential chemical with intent to manufacture methamphetamine, in violation of 21 U.S.C. § 841(d)(1), and maintaining a place for manufacture or distribution of methamphetamine, in violation of 21 U.S.C. § 856(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Maki has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Maki filed a pro se supplemental brief, and the government filed an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw, and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.